Exhibit 10.19
 
LOCK-UP AGREEMENT


This Lock-Up Agreement ("Agreement") is made as of the date set forth below by
the undersigned ("Holder") in connection with such Holder’s ownership of shares
of Envision Solar International, Inc., a California corporation (the "Company").


Whereas, Holder is the actual and/or beneficial owner of shares of Common Stock
(“Common Stock”) of the Company;


Whereas, Holder acknowledges and understands that the Company has entered into
an Amendment Agreement dated on or about the date hereof (“Amendment Agreement”)
with Gemini Master Fund, Ltd. (the “Purchaser”), pursuant to which such
Purchaser has, among other things, extended the maturity date of a past due loan
to the Company until December 31, 2010 and loaned additional funds to the
Company to enable it to become a public company (“Transactions”); capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Amendment Agreement; and


Whereas, Holder acknowledges and understands that, as a condition subsequent to
proceeding with the Transactions, the Purchaser has required that, and the
Company has agreed to obtain an agreement from each Holder that, such Holder
shall refrain from selling any securities of the Company during the “Restricted
Period”, where the “Restricted Period” includes the period commencing on October
30, 2009 and ending on June 31, 2010;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which consideration are hereby acknowledged, Holder agrees as follows:


1. Share Restriction.


(a) Holder hereby irrevocably agrees that during the Restricted Period, Holder
will not (1) offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock or (2) enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Common Stock, whether any such transaction described in
clause (1) or (2) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise.  The foregoing sentence shall not apply
in connection with an offer made to all shareholders of the Company in
connection with any merger, consolidation or similar transaction involving the
Company.  In addition, Holder agrees that during the Restricted Period the
Holder will not make any demand for or exercise any right with respect to the
registration under the Securities Act of any shares of Common Stock or any
security convertible into or exercisable or exchangeable for Common Stock.


(b) In furtherance of the foregoing, Holder further agrees that (i) the Company
is authorized to place "stop orders" on its books to prevent any transfer of
shares of Common Stock or other securities of the Company held by Holder in
violation of this Agreement, and (ii) the Company and any duly appointed
transfer agent for the registration or transfer of the securities described
herein are hereby authorized to decline to make any transfer of securities if
such transfer would constitute a violation or breach of this Agreement.
 
 
 
1

--------------------------------------------------------------------------------

 

 
(c) Any subsequent issuance and/or acquisition of shares or the right to acquire
shares by or to Holder will be subject to the provisions of this Agreement.


(d) Notwithstanding the foregoing restrictions on transfer, Holder may, at any
time and from time to time during the Restricted Period, transfer the Common
Stock or other applicable securities (i) as bona fide gifts or transfers by will
or intestacy, (ii) to any trust for the direct or indirect benefit of Holder or
the immediate family of Holder, provided that any such transfer shall not
involve a disposition for value, (iii) to a partnership of which the Holder is a
general partner, provided that, in the case of any gift or transfer described in
clauses (i), (ii) or (iii), each donee or transferee agrees in writing to be
bound by the terms and conditions contained herein in the same manner as such
terms and conditions apply to Holder.  For purposes hereof, "immediate family"
means any relationship by blood, marriage or adoption, not more remote than
first cousin.


2. Miscellaneous.


(a) At any time and from time to time after the signing of this Agreement,
Holder will execute such additional instruments and take such action as may be
reasonably requested by the Purchaser to carry out the intent and purposes of
this Agreement.


(b) This Agreement shall be governed, construed and enforced in accordance with
the laws of the State of New York without regard to conflicts of laws principles
that would result in the application of the substantive laws of another
jurisdiction, except to the extent that the securities laws of the state in
which Holder resides and federal securities laws may apply.  Any proceeding
brought to enforce this Agreement may be brought in courts sitting in New York
County, New York.


(c) This Agreement contains the entire agreement of Holder with respect to the
subject matter hereof.  Holder hereby represents and warrants that Holder has
full power and authority to enter into this Agreement.  This Agreement shall be
binding upon Holder, its legal representatives, heirs, successors and
assigns.  This Agreement may be signed and delivered by facsimile and such
facsimile signed and delivered shall be enforceable.


(d) The Holder understands that the execution of this Agreement by Holder is a
condition subsequent to the Purchaser’s obligation to consummate the
Transactions contemplated by the Amendment Agreement and continue the loans
advanced to the Company under the Notes.


(e) The Purchaser is a third party beneficiary of this Agreement, with right of
enforcement.


[Signature Page Follows]

 
 
2

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the date set forth below.


HOLDER:
 
   _/s/ Robert Noble______________________
  (Signature of Holder)


Robert Noble_______________________________
  (Print Name of
Holder)                                                                           
October 30, 2009_________________________
   (Date)




COMPANY:


ENVISION SOLAR INTERNATIONAL, INC.
 
By: /s/ Robert Noble
Name: Robert Noble
Title: Chief Executive Officer
 
 
 
3
 